Citation Nr: 1338712	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1959 to November 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was later transferred to the RO in Atlanta, Georgia.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not manifested in active service and any current tinnitus is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely   accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated June 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for tinnitus, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system and, therefore, subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Veteran asserts service connection for his diagnosed tinnitus is warranted as directly related to his period of active service.  The Veteran's DD Form-214 and service personnel records reflect that the Veteran was an aircraft technician.  The Veteran contends that he worked on the flight line of a squadron of B-52 bombers.

In light of the above evidence, the Board finds that the Veteran's own statements, consistent with the service records, demonstrate exposure to noise during service.  Therefore, his exposure to substantial noise trauma in service is not in dispute.  38 U.S.C.A. § 1154(a).

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed tinnitus is related to such in-service exposure.

Service treatment records are absent findings, complaints of, or treatment for tinnitus.  A March 1959 hearing examination indicates a normal general ears clinical evaluation and indicated no diagnosis or complaints of tinnitus.  In May 1960, a Medical Recommendation for Flying Duty was conducted.  There was no report of tinnitus at that time.  Lastly, a March 1963 hearing examination indicates a normal general ears and drums clinical evaluation.  At the time of the examination, the Veteran specifically denied tinnitus following noise exposure.  

In light of such evidence, the Board finds that tinnitus was not manifested during active service. 

As noted previously, tinnitus is considered to be a chronic disease and, as such, an award of service connection would be appropriate if the evidence demonstrates continuity of symptomatology since service.  In this case, the Veteran is competent to report his tinnitus, as it is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  He indicated in a statement accompanying his substantive appeal that, during service, he would leave the flight line with his ears ringing.  He has not expressly indicated that such ringing was continuous to the present time.  To the extent that he was attempting to assert such continuity, the Board finds him not credible.   Indeed, at his August 2010 VA examination, he indicated that the tinnitus first manifested in approximately 1983, about 20 years following separation from active service.  This is not contradicted elsewhere in the record.  Indeed his June 2010 statement, in which he noted that he first sought treatment in 1983 or 1984, appears to support his earlier remarks as to the onset of symptoms.  
Given such inconsistency in his statements, and given that he did not complain of tinnitus (and affirmatively denied ear, nose, and throat trouble) at the time of his separation, it is concluded that neither the medical evidence nor the lay statements serve to establish continuity of symptomatology in the present case.  Therefore, an award of service connection on this basis is not warranted here.  

The Board does not question the Veteran's assertion of noise exposure in service.  However, the preponderance of the evidence weighs against a finding linking his current tinnitus to such noise exposure.  While the Veteran himself has stated his tinnitus is related to active service, and is competent to report symptoms observable to a layperson, e.g., ringing in the ears, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no evidence to support the Veteran's assertion that tinnitus manifested during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current tinnitus and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  Although there is competent evidence to support a finding of tinnitus, the negative VA examiner's opinion, the Veteran's lack of credibility regarding the onset of tinnitus and the length of time between the Veteran's separation from active service and first manifestation of tinnitus weighs against the claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for tinnitus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is denied.




REMAND

The Veteran also claims service connection for bilateral hearing loss.  The Board has reviewed the claims file and determined that further development is necessary prior to adjudicating the claim. 

The Veteran asserts that his bilateral hearing loss is related to his position as an aircraft technician during service.  He also notes that his STRs show hearing loss at some period during active service.  See June 2010 Statement in Support of Claim and February 2012 substantive appeal.

Reviewing the August 2010 VA examination and etiological opinion, the Board concludes it is inadequate with respect to the claim of service connection for bilateral hearing loss.  The RO denied the Veteran's claim largely on the basis of an August 2010 VA audiology report, in which the VA examiner, in pertinent part, found that the examination demonstrated bilateral hearing loss for VA purposes.  However, the VA examiner formed a negative etiological opinion based on finding normal hearing upon review of audiological findings recorded in March 1959, May 1960 and March 1963.

Initially, the Board points out that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  The VA used ASA units prior to July 1966.  However, in July 1966, the VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during service were reported in ASA Units.  Therefore, the military audiogram in this case must be converted from ASA to ISO.

Further, after converting the values (reported in ASA units) for auditory thresholds in the March 1959, May 1960 and March 1963 examinations to the new standard (ISO units), the converted values indicate that the Veteran had some hearing loss at the time of the May 1960 exam.  See Hensely v. Brown, 5 Vet. App. 155, 160 (1993) (establishing that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  With some showing of changes in hearing during service, the VA examiner's finding of normal hearing during service may not be accurate.  Also, it is unclear as to whether the examiner performed the conversion from ASA units to ISO units.

Finally, the Board observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings during service.  The Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...." Hensely v. Brown, 5 Vet. App. 155, 160 (1993).   

Given the deficiencies in August 2010 VA examination and etiological opinion therein, the Board finds that a remand is necessary to obtain a new VA examination and opinion that takes into consideration the fact that there was some degree of hearing loss shown in service after converting the recorded audiological finding from ASA units to ISO units.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether there is a causal connection between the current bilateral hearing loss and in service noise exposure.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any electronic medical records) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished. 

After reviewing the record and examining the Veteran, including obtaining a history regarding the onset of symptomatology, the examiner should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not (probability of at least 50 percent) etiologically related to his active service.

A complete rationale must be provided for all opinion(s) expressed.  In offering this opinion, the examiner should specifically consider the lay statements of record regarding continuous hearing problems since service.  The examiner must remember to convert the in-service audiometric readings from ASA to ISO units and to discuss the significance of any set of readings indicating some clinical level of hearing loss.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


